Citation Nr: 0217664	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  02-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for end stage renal 
disease.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Lincoln, Nebraska, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The service medical records are completely negative for 
diagnoses or evidence of diabetes mellitus, a kidney 
disability, a lung disorder, or headaches. 

2.  The earliest medical records to confirm a diagnosis of 
diabetes mellitus, a kidney disability, and a lung disorder 
are dated 1996.

3.  The veteran has not submitted evidence to show that he 
has a chronic disability manifested by headaches.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2002).  

2.  End stage renal disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2002).  

3.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  

4.  A chronic disability manifested by headaches was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed diabetes 
mellitus, renal disease, a lung disorder, and headaches as a 
result of active service.  He notes that he was a road and 
ground specialist during service, and that his duties 
included the use of herbicides and pesticides.  The veteran 
says that this was done without the benefit of protective 
clothing.  He believes that all of his claimed disabilities 
have developed as the result of these chemicals.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  The Board finds 
that these duties have both been met.  

After the veteran submitted his June 2001 claim, VA mailed 
him a letter that requested he identify where he had 
received treatment for his claimed disabilities since 
discharge from service.  He was notified that VA would 
assist him in obtaining this evidence, but informed that it 
was his responsibility to supply enough information 
concerning his records so that they could be obtained.  The 
veteran was told that VA would obtain records from 
government sources, and he was asked to submit authorization 
to VA to obtain private records on his behalf.  The June 
2001 letter also told the veteran exactly what must be shown 
by his evidence in order to establish service connection, 
and told him the best type of evidence to submit to prevail 
in his claims.  Finally, the veteran was notified that he 
would be afforded VA examinations in conjunction with his 
claims.  The record shows that private medical records were 
obtained in response to the September 2001 letter, and the 
veteran was afforded VA examinations.  

The veteran was notified in a March 2002 letter that 
additional information was required in his claim.  It was 
noted that medical records indicated that his diabetes 
mellitus may have begun in 1968.  The letter told the 
veteran that as diabetes mellitus was a presumptive 
condition, service connection could be established if it was 
shown to have developed within one year of active service.  
The veteran was requested to identify all treatment sources 
for his diabetes mellitus since it was first diagnosed.  He 
was also invited to submit any of these records he might 
have in his possession.  A note indicates that the veteran 
had not responded to this letter as of May 2002.  Although 
the record indicates that the veteran's address had changed 
as of June 2002, it also shows that he received and 
responded to other correspondence from VA mailed to his 
original address as late as June 2002, so there is no 
indication that the March 2002 letter was not received.  

After the June 2002 rating decision that denied the 
veteran's claims was issued, he was notified of this 
decision and provided with his appellate rights in a letter 
dated that same month.  A copy of the rating decision was 
provided, which explained the bases for the decisions.  
After the receipt of the veteran's notice of disagreement, a 
statement of the case was issued in July 2002.  This 
included the laws and regulations pertinent to the veteran's 
claims, and an additional explanation of the bases for the 
denials of his claims.  The provisions of the VCAA were also 
included, which again informed the veteran of the duty of VA 
to assist in developing his claims, as well as his 
responsibility to cooperate in this development.  The 
veteran's August 2002 substantive appeal stated that he was 
attempting to obtain additional medical records to support 
his claims.  The veteran's representative submitted argument 
in October 2002.  A November 2002 letter to the veteran 
informed him that his appeal was being forwarded to the 
Board, and invited him to submit additional evidence 
regarding his claim.  No additional medical evidence has 
been received from the veteran subsequent to the receipt of 
private medical records in November 2001.  

In view of the above, the Board must conclude that the 
duties to notify and assist have been completed, and that 
the veteran was made aware of what evidence he should 
provide, and what evidence would be obtained by VA.  
Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Any "error" to the veteran resulting from this 
decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If diabetes mellitus or 
cardiovascular-renal disease becomes manifest to a degree of 
10 percent within one year of separation from active 
service, then it is presumed to have been incurred during 
active service, even though there is no evidence of these 
disabilities during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001).  

A review of the veteran's service personnel records shows 
that his duty title was a pavement and grounds specialist.  
He served within the continental United States and Puerto 
Rico, without evidence of service in Vietnam.  

The service medical records are completely negative for 
diagnoses or evidence of diabetes mellitus, a kidney 
disorder, a lung disorder, or headaches.  The April 1967 
discharge examination was negative for these disabilities.  
A urinalysis conducted at that time was also negative.  The 
veteran specifically denied a history of headaches on a 
Report of Medical History obtained at that time, and this 
history was also negative for complaints pertinent to 
diabetes mellitus, a kidney disorder, and a lung disorder.  

The initial post service medical records include private 
hospital records dated December 1996.  The veteran was noted 
to have a medical history that included chronic renal 
failure, adult onset diabetes since 1968, sleep apnea, and 
chronic bronchitis.  During hospitalization, he underwent 
multiple sessions of dialysis and respiratory therapy.  He 
was noted to be alert and oriented, but to have memory 
impairment.  As an example of memory impairment, the 
examiner noted that the veteran was unable to remember which 
side of his body had previously suffered a stroke.  Hospital 
records describe his diabetes as severe, with multiple 
complications.  The discharge diagnoses included renal 
failure, status post respiratory arrest, respiratory 
acidosis, chronic bronchitis, and diabetes.  

Private treatment records from January 1997 to March 1997 
include assessments of end stage renal disease secondary to 
diabetes mellitus.  

Additional private medical records from 2000 reveal that the 
veteran has a pulmonary disorder, and diabetes mellitus, 
type II.  

The veteran was afforded a VA examination in October 2001.  
The claims folder was forwarded for review.  The veteran was 
noted to be profoundly diabetic, and to have end stage renal 
disease that required weekly dialysis.  The examiner stated 
that the veteran had been diagnosed with diabetes in 1970.  
It was the impression of the examiner that the veteran had 
profound complications of diabetes, including loss of kidney 
function.  Following examination, the assessment was 
diabetes mellitus type II with retinopathy, neuropathy, and 
end stage renal failure.  

The Board is unable to find that entitlement to service 
connection is demonstrated for diabetes mellitus, renal 
disease, a lung disorder, or headaches.  

Initially, the Board notes that the veteran contends that he 
was exposed to herbicides while working on roads and grounds 
during service.  However, the record shows that he did not 
have service in Vietnam.  Without such service, he is not 
presumed to have been exposed to the type of herbicides 
which have been associated with the development of certain 
disabilities.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Neither 
his personnel records or his service medical records note 
that he was exposed to dangerous chemicals.  

The service medical records are completely negative for 
evidence of diabetes.  The initial post service medical 
records to show the existence of diabetes mellitus are the 
December 1996 private medical records.  These records are 
dated more than 29 years after the veteran's discharge from 
active service, and do not contain any opinion that relates 
the veteran's diabetes to active service.  These records do 
include a history of diabetes from 1968.  However, there is 
no contemporaneous evidence to show a diagnosis of diabetes 
in 1968.  The veteran did not respond to a request to either 
supply or identify such evidence so that VA could obtain it 
on his behalf.  Therefore, it appears that the medical 
history was obtained entirely from the veteran, who was 
noted to be having memory problems at the time he gave this 
history.  In contrast, he apparently indicated to the 
October 2001 VA examiner that diabetes was first diagnosed 
in 1970.  Therefore, as there is no confirmed medical 
evidence of diabetes during service or within the one year 
presumptive period following active service, as the initial 
evidence of diabetes is dated many years after discharge 
from service, and as there is no medical opinion that 
relates the veteran's diabetes to active service or to the 
chemicals he used during service, entitlement to service 
connection for diabetes mellitus is not demonstrated.  

Similarly, the service medical records are entirely negative 
for evidence of renal disease or a lung disorder.  The 
initial evidence of these disabilities is also contained in 
the December 1996 private medical records.  There is no 
medical opinion that purports to relate these two 
disabilities to active service, or to the chemicals used in 
active service.  The evidence does suggest that the veteran 
has developed his renal disease secondary to his diabetes 
mellitus.  However, as service connection for diabetes has 
not been established, service connection for renal disease 
on a secondary basis may not be awarded.  See 38 C.F.R. 
§ 3.310(a).  As there is no evidence of renal disease or a 
lung disorder during active service or until many years 
after discharge from active service, and as there is no 
medical opinion that relates these disabilities to active 
service, entitlement to service connection for renal disease 
and a lung disability is not merited.  

Finally, the Board notes that the service medical records 
are negative for headaches.  The veteran denied a history of 
headaches at the time of his April 1967 discharge 
examination.  Furthermore, the current medical records are 
negative for a diagnosis of a disability manifested by 
chronic headaches.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997).  Therefore, as there is no 
evidence of headaches during service, and no evidence of a 
current disability manifested by headaches, entitlement to 
service connection for headaches is not warranted.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for end stage renal 
disease is denied. 

Entitlement to service connection for a lung disorder is 
denied. 

Entitlement to service connection for headaches is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

